Judgment, Supreme Court, New York County (James Yates, J.), entered October 23, 1997, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 3 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record. Based on the fact that defendant matched a general description of a suspect who had been selling drugs in the area, the police officers had an objective, credible reason to approach defendant and ask where he was coming from. The record supports the court’s finding that defendant’s decision to throw a gun under a car was a calculation formed during the officer’s lawful inquiry (see, People v Boodle, 47 NY2d 398, 404-405, cert denied *119444 US 969; People v Rivera, 175 AD2d 78, 80, lv denied 78 NY2d 1129). We have considered and rejected defendant’s remaining arguments. Concur — Nardelli, J. P., Tom, Mazzarelli, Wallach and Rubin, JJ.